IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-61,322-01


EX PARTE ROBERT ALLEN HICKS, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 916292-A IN THE 338TH DISTRICT COURT
HARRIS COUNTY


 Per curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of possession of a deadly weapon in a penal institution.  His
sentence was assessed at confinement for a period of five years.  No direct appeal was taken.
	After a review of the record, we find that Applicant's claim that challenges his
conviction is denied.  Applicant's claim that he pleaded guilty in reliance on a promise that
he would receive four hundred (400) days of pre-sentence credit is without merit.  Therefore,
we deny relief.
 Applicant's remaining claim concerning the denial of consideration for release to
mandatory supervision is dismissed.  Records of the Texas Department of Criminal Justice,
Correctional Institutions Division, reflect that Applicant is currently released to mandatory
supervision.  Therefore, we dismiss this claim as moot.

DELIVERED:   FEBRUARY 15, 2006
DO NOT PUBLISH